97 F.3d 1460
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NORTHWEST ENVIRONMENTAL DEFENSE CENTER;  Citizens for PublicAccountability;  West Eugene Wetlands Friends;Sierra Club;  and Constitutional LawFoundation, Plaintiffs-Appellants,v.Timothy WOOD, District Engineer for the Portland District ofthe U.S. Army Corps of Engineers;  Togo D. West, Jr.,Secretary of the Army;  and U.S. Army Corps of Engineers, aDepartment of the U.S. Army, Defendants-Appellees,andHyundai Electronics of America and City of Eugene,Intervenors-Appellees.
No. 96-35353.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 16, 1996.Decided Sept. 23, 1996.

Before:  ALDISERT,* PREGERSON, and T.G. NELSON, Circuit Judges.

ORDER

1
For the reasons set forth by the district court in its well-reasoned dispositive Order, we AFFIRM.



*
 Honorable Ruggero Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation